Citation Nr: 0724524	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disability 
characterized by menstrual irregularity and dysplasia (also 
claimed as right side pain and stomach surgery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1999 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Philadelphia, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim.  

In February 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge during a 
videoconference Board hearing at the Wilkes Barre satellite 
office of the RO; a copy of the transcript is in the record.

For the reasons expressed below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq. (West 
2002 & Supp. 2006)) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA imposed additional duties 
and obligations on VA in notifying a claimant and developing 
claims.  

The Board notes that the duty to assist includes obtaining 
non-VA and VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004); see also 38 C.F.R. § 3.159.  The veteran 
testified that she has been seen by Dr. Hundra at NUF and 
more recently by Dr. M. M. Ferraro and that she had also 
submitted to her representative all of her medical records 
with Gynecology (GYN) writes-ups and the list of the 
different birth control pills and doctors that she has seen 
since her discharge from service.  At a February 2005 VA 
general medical examination, the veteran reported that she 
had just had laparoscopic surgery at Lourdes Hospital in 
Binghamton, New York.  Except for VA examination reports and 
two medical statements from Dr. M. M. Ferraro, the record 
does not contain copies of any post-service medical records, 
including the information she supposedly gave to her 
representative.  Dr. M. M. Ferraro indicated that the veteran 
was scheduled for a pap smear in December 2006.  On remand, 
the RO should ask the veteran to identify any healthcare 
providers and additional existing VA or non-VA medical 
records pertinent to her claim, and to submit any pertinent 
evidence that is in her possession or that of her 
representative.  After she has signed the appropriate 
releases, the RO should attempt to obtain any identified 
records and associate them with the claims file.

During her testimony, the veteran asserted that she began 
having menstrual irregularity and/or right side pain within 
her first year of active duty; that she received treatment 
regularly, about every three to six months; that military 
healthcare providers kept switching her birth control pill 
prescriptions in order to control the problem without 
success; and that she continued to have problems after 
service that ultimately led to stomach surgery.  

At her February 1999 enlistment examination, the veteran 
reported taking birth control pills, which the examiner noted 
were for birth control only.  In September 1999, she was 
treated for complaints of lower left quadrant pain of three 
days duration.  She was noted to have left adnexa and a 
tender abdomen; but a pelvic ultrasound (US) was normal and 
laboratory tests were negative.  In November 1999, the 
veteran was treated for complaints of vaginal pain and white 
discharge.  A February 2000 GYN examination was normal and no 
dysplastic cells were identified in laboratory tests.  A 
November 2000 GYN examination was normal, except for a pap 
smear showing Candida.  In January 2001, the veteran was 
treated for bacterial vaginitis.  In October 2001, a retained 
condom was removed; laboratory tests were negative.  In May, 
June, August and September 2002, the veteran was seen for 
vaginal bleeding/spotting and diagnosed with "metorrhagia" 
in August 2002.  In October 2002, she was treated for 
bacterial vaginosis.  The veteran was seen for vaginal pain 
and irritation in November 2002, which had resolved by 
December 2002.  In January and February of 2003, she was 
treated for vaginal bumps.  In May 2003, she first complained 
of right lower quadrant pain.  While a computed tomography 
(CT) scan of the abdomen and pelvis was normal, a pelvic US 
revealed several ovarian cysts in both ovaries.  At her 
separation examination in August 2003, the veteran complained 
of right lower quadrant pain.  She was seen on several 
occasions in September 2003 for abdominal pain and had some 
skin tags removed.  The veteran was treated for Candida and 
HPV identified on pap smear results.  Subsequent biopsies 
performed later in October 2003 ruled out dysplasia.  An 
October 2003 GYN examination was normal, although she 
complained of vaginal irritation and odor.

Based on the veteran's self-reported history, a February 2005 
VA general medical examiner diagnosed her with right lower 
quadrant abdominal pain secondary to endometriosis, status 
post laparoscopic surgery.  It was noted that the claims file 
had not been available for review.  Dr. M. M. Ferraro, who 
began treating her in March 2005, indicated that the veteran 
had complained of irregular menses and a history of an 
abnormal pap smear and a diagnosis of dysplasia following a 
recent colposcopic evaluation of her cervix.  In a November 
2006 statement, this physician noted that a recent 
transvaginal US had been within normal limits but that she 
had a biopsy-proven diagnosis of mild dysplasia of the cervix 
and menstrual irregularity was still ongoing.  In denying the 
veteran's claim, the RO stated that menstrual irregularity 
and dysplasia are considered congenital or developmental 
defects, which are unrelated to military service and not 
subject to service connection.  

Normally, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. § 3.303(c) (2006).  But VA General 
Counsel Precedent Opinion has held, in pertinent part, that 
service connection may be granted for 
congenital/developmental diseases, which either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 
(July 18, 1990).  The Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 was subsequently amended 
as a result of these opinions.  See M-21-1, Part VI, Ch. 7, § 
7.01(g) (Mar. 20, 2002).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal 
Circuit noted that the government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.  Therefore, the Board finds additional 
development is required prior to appellate review.  

After attempts have been made to obtain the above mentioned 
records, the veteran should be scheduled for a VA examination 
to determine the nature and etiology of any GYN disorders.  
The examiner should specifically consider the in-service 
diagnosis of ovarian cysts and any post-service diagnoses, 
such as endometriosis and dysplasia, and provide an opinion 
on whether any diagnosed GYN disorder(s) is related to 
service.  Finally, the Board notes that, in McClain v. 
Nicholson, No. 05-0468, 2007 WL 1788877 (Vet. App. June 21, 
2007), the U. S. Court of Appeals for Veterans Claims held 
that, when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the 
pendency of that claim, a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify any healthcare providers, who 
have treated her since her discharge from 
service, and any additional existing VA 
or non-VA medical records pertinent to 
her service connection claim.  In 
particular, she should be told to provide 
any evidence in her or her 
representative's possession that pertains 
to the claim.  After she has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  

Appropriate efforts should be taken to 
obtain any available records from Dr. 
Hundra at NUF, from Dr. M. M. Ferraro, 
and from Lourdes Hospital in Binghamton, 
New York, particularly those pertaining 
to laparoscopic surgery performed in 
February 2005.  If any records sought are 
not obtained, VA should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, VA 
should arrange for the veteran to undergo 
a VA GYN examination, by an appropriate 
physician, at an appropriate VA medical 
facility, for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that she has any GYN 
disorder(s) as a result of service.  If 
it is determined that a GYN disorder 
clearly and unmistakably existed prior to 
service, an opinion addressing whether 
the disorder was aggravated beyond the 
natural progress of the disorder must be 
provided.  

The claims file must be made available to 
the physician designated to examine the 
veteran for review of the case and a 
notation to the effect that this record 
review took place and a discussion of the 
veteran's documented medical history and 
assertions should be included in the 
examination report.  All indicated tests 
and studies are to be performed.  In 
providing the opinion(s), the examiner 
should specifically consider and comment 
on the in-service diagnosis of ovarian 
cysts and the February 2005 VA general 
medical examination that diagnosed the 
veteran with right lower quadrant 
abdominal pain secondary to 
endometriosis, status post laparoscopic 
surgery.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to further develop the 
appellant's claim.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




